DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 22 June 2022 have been received and entered in full. Claims 1, 4, 17, 19, 20, 22, 23, 25, 27, 29 and 31-34 are pending and under examination.

Withdrawn Rejections
Any outstanding rejection of cancelled claims 26, 28 and 30 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 20, 22, 23, 25, 27, 29 and 31 stand rejected and claims 32-34 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting aggregation or reducing toxicity of an Aβ peptide in vitro, the method comprising oxidizing an Aβ as claimed in vitro, or while being enabling for a method of inhibiting aggregation or reducing toxicity of an Aβ peptide in vivo, the method comprising administering the particular oxidizing agent, riboflavin, and subsequently oxidizing the Aβ peptide by irradiating the treated subject with light, does not reasonably provide enablement for the current broad scope of the claims, which does not require administering a particular oxidizing agent and coupling that oxidizing agent with irradiation of light.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are directed to a method of treating Alzheimer’s disease, the method comprising (A) oxidizing an Aβ peptide to an oxidized Aβ peptide wherein one or more amino acid residues of an Aβ peptide have been oxidized (excluding an oxidized Aβ peptide wherein only Met has been oxidized), wherein the oxidized Aβ peptide comprises histidine 13 oxidized as a 14 Da adduct and histidine 14 oxidized as a 14 Da adduct, and administering the oxidized Aβ peptide to a subject in need thereof in an amount effective to treat Alzheimer’s disease; or (B) administering an oxidizing agent to a subject in need thereof to oxidize an Aβ peptide to form an oxidized Aβ peptide. The claims encompass inhibiting aggregation of an Aβ peptide in vivo and reducing toxicity of an Aβ peptide in vivo, which is encompassed in the treatment of Alzheimer’s disease (as in claims 23 and 25). 
The nature of the invention is complex. While the skill level in the art is high, the level of predictability is low. The state of the art is such that successful treatment of Alzheimer's disease was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure, treatment or preventative measure for Alzheimer's disease and related diseases, as evidenced by Vickers. (Drugs Aging 2002, PTO-892, 09/12/2019) who teaches, “Alzheimer's disease (AD) is the leading cause of age-related dementia and is set to markedly increase in incidence with the gradual aging of the populations in both developed and developing nations. Along with most brain diseases and conditions, there is no effective treatment currently available to reverse, slow down or prevent its course." Similarly, Perrin et al. (Nature 2009, PTO-892, 09/12/2019) teach that there continue to be no treatments that prevent or slow the disease (see abstract). Further, Hampel et al. (Prog Neurobiol. 2011, PTO-892, 09/12/2019) teaches “Despite considerable progress of AD research in recent years and evolving paradigm shifts in both pathophysiological concepts as well as in diagnostic criteria fundamental challenges have not yet been resolved. The strong age-related incidence, the recent failure and complete lack of disease-modifying or preventive therapy that may delay onset or substantially affect the pathophysiology of AD, result in an enormous burden posed both on individuals, their families and care givers, and the societies at large, and these call for urgent concerted worldwide measures" (see abstract).
The specification theorizes that the oxidized Aβ peptide according to the present invention would prevent and/or treat Alzheimer’s disease because there is some evidence that one oxidized Aβ peptide decreased aggregation to a modest extent and was less toxic to cells than non-oxidized Aβ peptide (also to a modest extent, see Examples 3-5). It is concluded from these results that “when the Aβ peptide is oxidized in vivo or within cells, the oxidized Aβ peptide according to the present invention is generated in vivo or within cells” (see p.15, [0018]). 
There is evidence in the art that oxidized Aβ peptides actually contribute to the disease and are a part of the pathology of aggregated Aβ (for review, see e.g. Schӧneich, Ann NY Acad Sci 2004, Inoue et al., Rapid Commun Mass Spectrom. 2006, and Giunta et al., Amyloid 2000, all on the IDS filed 06/26/2018). Thus, relevant art indicates that treatment of AD with oxidized Aβ would not work and would actually contribute to the pathology of Alzheimer’s disease. 
No actual therapeutic data is disclosed in the specification from human patients or from an art-accepted animal model for AD. Applicant has not shown any evidence in the specification that the claimed methods would work in vivo. Applicants have not shown that oxidation of Aβ lowers aggregated Aβ or plaque burden in an animal model of AD, for example. Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods for prevention or treatment of AD, the disclosure is not considered fully enabling of the claims, since the state of the art teaches that treatment of AD with any agent is highly unpredictable. 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the claimed methods performed in vivo, the breadth of the claims which encompasses treatment of disease (e.g. Alzheimer's disease), the state of the prior art which establishes the unpredictability of treatment and prevention of this disease, the lack of guidance or evidence in the specification indicating that the claimed methods would work in vivo, and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and use the claimed invention in its full scope.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Applicant asserts that the conditions for inhibiting aggregation of an Aβ peptide (e.g. interval and frequency for the oxidizing agent administration and light irradiation) would be determined by the skilled person through routine optimization. In response to the examiner’s point that the particular oxidation reaction required by the claims can only be accomplished with the specific methods disclosed in the specification, applicant asserts Nagashima et al., Sci Adv. 2021 discloses that a 14 Da adduct is added to histidine 13 and histidine 14 each. Applicant concludes, “Then, also for other compounds, it is reasonably considered that at least histidine 13 and histidine 14 are oxidized”. Applicant asserts that a compound disclosed therein and having a similar action as of the claimed compound has been confirmed to effectively work in vivo. As such, applicant asserts it is reasonable to conclude that the compound in the context of the claimed methods also would work effectively in vivo and would not require undue experimentation to make and use the claimed invention in its full scope. Applicant alleges that the oxidized Aβ peptide not only shows no aggregation by itself but also has a function of inhibiting aggregation of native Aβ peptide. Applicant asserts the oxidized Aβ peptide is obtained by oxidizing an Aβ peptide in the presence of a living cell, and then contributes to reduction of cytotoxicity of Aβ peptide (see Example 6). Applicant again asserts that if oxidizing an Aβ peptide in vivo through photooxidation reaction, for instance, an oxidized Aβ peptide is produced in vivo and the aggregation of Aβ peptide is inhibited, and as a result Alzheimer's disease can be treated or at least the progression can be attenuated. Applicant asserts the Dr. Kanai's Declaration is again relevant in this discussion.
Nagashima et al. is the inventor’s own post-filing data and thus also uses the same or similar protocols in the specification, which supports that the particular oxidation required by the claims occurs with specific methods not taught by other prior art. These methods must be incorporated into the claims. This reference also supports the examiner’s stance that the claims are not enabled in their full scope. The reference tested several oxidation agents and only one agent was able to decrease Aβ in the hippocampus as measured by Western blot. See Figure 5. Again, the reference supports the stance that administering particular oxidation catalysts that are activated by light irradiation to organisms in an AD model coupled with photooxygenation via irradiation with light would be enabling for claims to treatment of Alzheimer’s disease. However, these embodiments must be incorporated into the claims in order for them to be enabled in their full scope. 
The current claims are much more broadly drawn to administering any oxidizing agent and then applying light irradiation to excite the oxidizing agent after administration. Other examples of oxidizing agents include oxygen, ozone, hydrogen peroxide and other inorganic peroxides, Fenton's reagent, Fluorine, chlorine, and other halogens, nitric acid and nitrate compounds such as potassium nitrate, the oxidizer in black powder, potassium chlorate, sulfuric acid, peroxydisulfuric acid, peroxymonosulfuric acid, hypochlorite, chlorite, chlorate, perchlorate, and other analogous halogen compounds like household bleach, hexavalent chromium compounds such as chromic and dichromic acids and chromium trioxide, pyridinium chlorochromate, chromate/dichromate compounds such as sodium dichromate, permanganate compounds such as potassium permanganate, sodium perborate, nitrous oxide, nitrogen dioxide/dinitrogen tetroxide, sodium bismuthate, cerium compounds such as ceric ammonium nitrate and ceric sulfate and lead dioxide. See https://en.wikipedia.org/wiki/Oxidizing_agent, retrieved 09/26/2022. Clearly, coupling irradiated light would not work with any or all of these compounds, but the artisan would have to engage in undue trial and error experimentation in order to test these and the multitude of other oxidizing agents that are encompassed in the claims. Contrary to applicant’s assertion, this would not be routine experimentation to arrive at the particular effects required by the claims. 
Again, other prior art indicates that applicant’s method of decreasing aggregation of Aβ in vitro and administering it to an Alzheimer’s disease patient or administering an oxidizing agent to said patient would not treat the disease and would actually contribute to Alzheimer’s disease pathology. There is ample evidence in the art that oxidized Aβ peptides actually contribute to the disease and are a part of the pathology of aggregated Aβ (for review, see e.g. Schӧneich, Ann NY Acad Sci 2004, Inoue et al., Rapid Commun Mass Spectrom. 2006, and Giunta et al., Amyloid 2000, all on the IDS filed 06/26/2018). This signifies unpredictability in the art and subsequent undue experimentation in practicing the claimed methods in their full scope. 

Allowable Subject Matter
Conclusion
Claims 1 and 4 are allowed.
Claims 17, 19, 20, 22, 23, 25, 27, 29 and 31-34 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
22 September 2022